Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 9 March 2021.  Claims 1, 9, 17, 20, 22 have been amended.  Claims 2, 10, 18 have been canceled.  Claims 1, 3-9, 11-17, 19-23 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 9, 17 is/are rejected on the ground of nonstatutory double patenting of the claim(s) in United States Patent No. 10,116,747 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1, 9, 17 of the instant application include all of the limitations of claim(s) 1 of United States Patent No. 10,116,747 B1, however, claim(s) 1 of United States Patent No. 10,116,747 B1 include(s) limitations directed to formatting displayed data that are not included in the claims of the instant application.  Applicant has moved the limitations of Claims 2, 10 and 18 in the instant application into independent Claims 1, 9 and 17. 

Instant Application 16/140,733
United States Patent No. 10,116,747 B1
1. A system for providing access to a content platform of an electricity provider, comprising: an interface operable to: 

receive a request to access content of a content platform of an electricity provider from a communication device, the communication device located remotely from the appliance ; 

receive a proposed change in electricity consumption of an appliance from the communication device; 

one or more processors communicably coupled to the interface, the one or more processors operable to: 

in response to receiving the proposed change in electricity consumption of the appliance, determine a predicted change in electricity charges based on the proposed change; and 

the interface further operable to communicate the predicted change in electricity charges to the communication device.
1. A system for providing access to a content platform of an electricity provider, comprising: an interface operable to: 

receive a request to access content of a content platform of an electricity provider from a communication device; 

receive a proposed change in electricity consumption of an appliance from the communication device; 

one or more processors communicatively coupled to the interface, the one or more processors operable to: 



convert content from the content platform in the determined display format of the communication device; 

determine a predicted change in electricity charges based on the proposed change; and 

the interface further operable to: communicate 

the content in the determined display format to the communication device; and 

communicate the predicted change in electricity charges to the communication device.
receive, from the communication device, a request to apply the proposed change to electricity consumption of the appliance; the one or more processors further operable to execute the proposed change in the electricity consumption of the appliance.
3. The system of Claim 1, the interface further operable to receive a request to change the electricity consumption of the appliance from the communication device; and the one or more processors further operable to execute the requested change in the electricity consumption of the appliance.


Claims 9 and 17 of the instant application disclose similar limitations as Claim 1 and are similarly rejected on the ground of nonstatutory double patenting of claim(s) 1 in United States Patent No. 10,116,747 B1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-9, 11-17, 19-23 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Venkatakrishnan et al (US 2012/0053740 A1).


an interface operable to: receive a request to access content of a content platform of an electricity provider from a communication device, a central controller provides information from a utility to appliance microcontrollers to operate according to utility signals and/or user preferences while aggregating home data about the home and energy use (P. 0016) the utility data pertaining to the home (home data) is gathered by the controller (P. 0027) the controller includes a user interface (P. 0028) The controller gathers data from a utility; 
receive a proposed change in electricity consumption of an appliance from the communication device, a user interface is communicatively coupled to the central controller for providing user information and receiving user commands (P. 0008) the controller communicates with an appliance control board to provide command instructions to govern features/functions to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1) The controller may command an appliance to operate at a lower consumption level, 
the communication device located remotely from the appliance, a user interface is communicatively coupled to the central ;
one or more processors communicably coupled to the interface, the one or more processors operable to: in response to receiving the proposed change in electricity consumption of the appliance, determine a predicted change in electricity charges based on the proposed change, the controller allows a user to shift energy usage (0007) and receives from the utility availability and/or current cost of supplied energy (P. 0022) the display provides active, real-time feedback to the user on the cost of operating each appliance that can be used to determine current energy usage and cost associated with using each appliance in one of the energy savings mode and normal mode  (P. 0026) to help determine optimal times to run certain devices, generate energy on-site, and/or store energy to the energy consumer/user of the home (P. 0027) Based on availability and energy cost from the utility, the controller provides real-time feedback to the user to determine the best mode or optimal times to operate the device or shift energy usage; a clear correlation is made between the energy cost from the utility and the cost of operating the appliance, that is, the user is able to predict the cost of operating the appliance based on the energy cost from the utility, and the user may determine a best mode of operation; 
the interface further operable to: communicate the predicted change in electricity charges to the communication device, the display can be configured ; 
receive, from the communication device, a request to apply the proposed change to electricity consumption of the appliance, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1); and 
the one or more processors further operable to execute the proposed change in the electricity consumption of the appliance, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower consumption level or defer operation and determine what the lower consumption level should be (Paragraph 0024, Figure 1).

Claim 2. (Canceled)

Claim 3.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the appliance is one from a set comprising: a smart electric meter, a thermostat, a water heater, a smart plug, and a pool pump, the appliance is a thermostat controller (P. 0010).

Claim 4.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan the communication device is one from a set comprising: a smartphone, a tablet, laptop computer, and desktop computer, the central controller operates as a data server embodied in a client application which formats the data to be presented to the user, such as in graphs or other type of displays (P. 0028) wherein the client application can be hosted on a personal computer or mobile device (P. 0030).

Claim 5.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the one or more processors are further operable to determine that a billing change has occurred on an account serviced by the content platform, the account being associated with the communication device, a user interface has a client application configured to provide information to a user /consumer and to an energy provider/utility about energy consumption, energy generation and storage (Abstract) the central device (controller) operates as a data server for providing data in a client application, which in turn can be .

Claim 6.  Venkatakrishnan discloses the system of Claim 5, and Venkatakrishnan further discloses the one or more processors are further operable to generate a push message comprising an option to post a description of the billing change on a social network; and the interface is further operable to communicate the push message to the communication devices, the central controller provides feedback to the user regarding on the cost of operating each appliance based on the current operating and usage patterns and energy consumption costs, such as the cost per kilowatt hour charged by the corresponding utility (P. 0026) the controller connects via either Ethernet or WiFi to the homeowner's router and to a client application in a personal computer and/or a mobile device to access the Internet which allows for remote service and monitoring capability, wherein a server can keep records of all homes therein that may be accessed remotely via the internet (P. 0030) local utility and rate information is also broadcast from the utility or energy provider to the controller (P. 0038).

Claim 7.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses the one or more processors are further operable to: determine, based on the received request, a display format for the communication device; convert content from the content platform in the determined display format of the communication device; and the interface is further operable to communicate the content to the communication device, the central controller provides home data through an application programming interface (API), such as for a web based application or application on a client device, the central device operates as a data server for providing data in a client application, which in turn can be used to present that data to the consumer client, such as in graph form with data of historical/present energy usage, generation and/or storage data, wherein the API generates graphs of energy usage, generation and/or storage on a client device, such as a personal computer, smart phone or any other remote device in communication with the controller (P. 0014).

Claim 8.  Venkatakrishnan discloses the system of Claim 7, and Venkatakrishnan further discloses the display format comprises one from a set comprising: an Android TM compatible format, an iOSTM compatible format, a Windows PhoneTM compatible format, a BlackBerry OSTM compatible format, a mobile web compatible format, and a standard web compatible format, the format of the displayed data can be for a .

Claim(s) 9, 11-16 is/are directed to non-transitory computer-readable medium (comprising logic for providing access to a content platform of an electricity provider, the logic executed by a processor) claim(s) similar to the system claim(s) of Claim(s) 1, 3-8 and is/are rejected with the same rationale.

Claim 10. (Canceled).

Claim(s) 17, 19, 20 is/are directed to method (for providing access to a content platform of an electricity provider) claim(s) similar to the system claim(s) of Claim(s) 1, 5 and 6, 7 is is/are rejected with the same rationale.

Claim 18. (Canceled)

Claim 21.  Venkatakrishnan discloses the system of Claim 1, and Venkatakrishnan further discloses executing the requested change in the electricity consumption of the appliance results in at least one of: a reduction in the electricity consumption of the appliance; and a reduction in a load on a power grid, the controller is configured to communicate with an appliance control board to provide command instructions to govern specific features/functions, for example, to operate at a lower .

Claim(s) 22 is/are directed to non-transitory computer-readable medium (comprising logic for providing access to a content platform of an electricity provider, the logic executed by a processor) claim(s) similar to the system claim(s) of Claim(s) 21 and is/are rejected with the same rationale.

Claim(s) 23 is/are directed to method (for providing access to a content platform of an electricity provider) claim(s) similar to the system claim(s) of Claim(s) 21 is is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive.
The applicant argues:
The present application is directed to, inter alia, providing access to a content platform of an electricity provider to allow account users to change electricity consumption of appliances  
remotely from a communication device. Applicant respectfully submits that Venkatakrishnan fails to set forth at least the following features of independent Claim 1: 


… unlike the claimed communication device which may be located anywhere (including remotely from the appliance), the central controller of Venkatakrishnan is necessarily co-located and/or within proximity to the appliances in a consumer home. See Venkatakrishnan at ¶ 19 ("The central controller is located at the consumer's home.") And indeed, nowhere does the reference describe or suggest that the central controller is located remotely from the appliance, as the communication device of Claim 1. Moreover, the central controller of Venkatakrishnan does not provide any proposed change in electricity consumption. Rather, it merely acts as an intermediary. Specifically, in response to an energy signal received from a utility provider, the central controller executes or actuates an energy savings mode in accordance with pre- programmed settings in the appliances. See Venkatakrishnan at ¶ 24. In fact, nowhere does Venkatakrishnan describe that the central controller proposes a change in electricity consumption; it simply executes settings that have been programmed into the appliance's control board by a user. See 
The examiner respectfully disagrees.  Venkatakrishnan discloses a user interface is communicatively coupled to the central controller for providing user information and receiving user commands.  Energy usage, generation, and/or storage data is displayed on the device's user display and through a web browser on the homeowner's networked PC, mobile phone, or other device in communication with the central controller.  The central controller provides data received from devices within the home to the client application, which in turns formats the data to be presented to the user, such as in graphs or other type of displays, and operates as a web server for serving web based applications to a browser device.  The controller connects via either Ethernet or WiFi to the homeowner's router and to a client application in a personal computer and/or a mobile device to access the Internet to allow for remote service and monitoring capability.  The central controller may receive user commands from a user through a user interface, the commands directed to operate at a lower consumption level or defer operation, the user interface being part of a client application providing a browser interface and hosted on a mobile client device in communication with the central controller. 
Regarding Applicant’s argument that Venkatakrishnan requires that the communication device be co-located with the appliances and is not “located remotely from the appliance”, In Venkatakrishnan, the central controller may act as a web server and, further, the controller connects via either Ethernet or WiFi to the homeowner's router and to a client application in a personal computer and/or a mobile device to 
Regarding Applicant’s argument that the central controller of Venkatakrishnan does not provide any proposed change in electricity consumption, Venkatakrishnan explicitly discloses the controller communicates with an appliance control board to provide command instructions to govern features/functions to operate at a lower consumption level or defer operation and determine what the lower consumption level should be.

The applicant argues:
Venkatakrishnan fails to describe, in response to receiving the proposed change in electricity consumption of the appliance, determining a predicted change in electricity charges based on the proposed change. Because Venkatakrishnan does not describe any proposed changes in electricity consumption, it also fails to describe determining a predicted change, i.e., an actual or estimated billing change, in electricity charges based on the proposed change.

The examiner respectfully disagrees.  Venkatakrishnan discloses the controller allows a user to shift energy usage and receives from the utility availability and/or current cost of supplied energy.  The display provides active, real-time feedback to the user on the cost of operating each appliance that can be used to determine current energy usage and cost associated with using each appliance in one of the energy savings mode and normal mode to help determine optimal times to run certain devices, generate energy on-site, and/or store energy to the energy consumer/user of the home.  Based on availability and energy cost from the utility, the controller provides real-time feedback to the user to determine the best mode or optimal times to operate the device or shift energy usage.  A clear correlation is made between the energy cost from the utility and the cost of operating the appliance, that is, the user is able to predict the cost of operating the appliance based on the energy cost from the utility, and the user may determine one of the energy savings mode and normal mode, or the best time to operate the appliance, to help determine optimal conditions to run certain appliances.  Since the user is able to adjust energy modes and usage times of devices, Venkatakrishnan is clearly providing a predictive function, that is, given the appliances energy consumption and the cost of energy, the user is able to predict what mode to use or when to use the appliance for the most efficient energy consumption of the appliance.
Independent Claims 9 and 17 recite similar features as Claim 1 and rejection of Claim 1 applies to Claims 9 and 17. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/23/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177